726 N.W.2d 32 (2007)
TWIN CITY FIRE INSURANCE COMPANY and Hartford Casualty Insurance Company, Plaintiffs-Appellants,
v.
SECOND CHANCE BODY ARMOR, INC., Gary E. Kress, Bryan R. Kress, Frances Ladi, Laura Lee Wilson, Shannon Wilson, Mark Sokolowski, Lisa Sokolowski, Charles Cradduck, Diane Cradduck, Deborah A. Yager, Individually and as Personal Representative of the Estate of Mark R. Yager, Deceased, Megan Yager, Mark A. Yager, Katie Yager, Emily Yager, Marcella Yager, Tadeusz Dobrowolski, Jeanette Dobrowolski, Christopher Dobrowolski, Adam Dobrowolski, Kyle Dobrowolski, Richard Davis, Michael J. Jaye, Curtis Glenn Crawford, Lawrence Grise, Fireworks North, Inc., James Snider, and Winifred Snider, Defendants-Appellees.
Docket No. 131554, COA No. 265697.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the May 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.